                      Case 1:18-cv-11386-VSB-KHP Document 234 Filed 04/15/21 Page 1 of 1

                                                                LAW OFFICES
                                           GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM
BRUCE H. BERNSTEIN
                                             P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS           04/15/2021
                                                                                                        HARRY J. GWINNELL◊
                                                                                                        JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                       1950 ROLAND CLARKE PLACE                         KENNETH H. SALEN ◊
ARNOLD TURK ∆                                             RESTON, VA 2 0 1 9 1 -1 41 1                  SOK K. HONG ◊
MICHAEL J. FINK                                                                                         TAI KONDO 
STEPHEN M. ROYLANCE ◊                                       TEL: (7 0 3 ) 7 16 -1 19 1                  JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER                                                                                       GARY M. JACOBS ◊
                                                            FAX: (7 0 3 ) 7 1 6 -11 80
WILLIAM E. LYDDANE                                                                                      JAMES A. GROMADA
WILLIAM S. BOSHNICK *                                EMAIL: gbpatent@gbpatent.com                       SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                                   ALI M. IMAM *
P. BRANKO PEJIC *                                           www.gbpatent.com                            CHAD E. GORKA
DANIEL B. MOON
                                                                                                        CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
                                                                                                        JAMES A. DONEGAN 
ENOCH PEAVEY
                                                                                                        CHRISTIAN MANNINO *
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                        DANIELLE C. PFIFFERLING
JONATHAN R. MILLER *
STEVEN B. POLLICOFF *                                                                                       _________
BARRY I. HOLLANDER ◊
GARY V. HARKCOM *◊                                                                                     * ADMITTED TO A BAR
JAMES P. BONNAMY                                                                                         OTHER THAN VA
                                                                                                         REGISTERED PATENT AGENT
JILL M. BROWNING
                                                                                                        ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.
                                                                                                        ∆ SENIOR COUNSEL
NAOKO OHASHI *




                                                            April 14, 2021

            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street, Room 750                                                                     04/15/2021
            New York, New York 10007

                        Re:    Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

                    We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule III(d) of your
            Honor’s Individual Practices in Civil Cases to respectfully request permission to file under seal
            Plaintiff’s Letter addressing document review, production and designation under the Protective
            Order, filed today, April 14, 2021.

                   Plaintiff requests leave to file the Letter under seal because it contains information
            designated as “Highly Confidential – Attorneys’ Eyes Only” under the Stipulated Confidentiality
            and Protective Order [D.I. 156].


                                                                             Respectfully submitted,

                                                                             /Neil F. Greenblum/

                                                                             Neil F. Greenblum

            cc:         All counsel of record (via ECF)
